Title: To James Madison from Louis ([Lewis?] Formon, 26 August 1808
From: Formon, Louis ([Lewis?]
To: Madison, James



Sir,
Gpe: August 26th: 1808

On account of the continuance of the embargo in America, we have lately had but very few opportunities for the United St. and my communications to you have Sometimes been interrupted: I had, however, on the 17th. August ulto. the honor to inform you that The Emperor of the french’s Decree of Milan, respecting the navigation and trade carried on by Neutrals, has been officially forwarded to the government of Guadeloupe, and orders were received to have it put in force.  From what I understood they are So positive, that notwistanding the Captain General and Prefect’s reluctance to yeild to them, yet they will be obliged to do it whenever urged by captors.  Conscious that the prosperty and perhaps the maintenance of the colony depends on their communications with America, the Government of Guadeloupe, shews the best dispositions to protect our navigators, and will, no doubt, take Some private measures to avoid the bad consequences of the above mentioned decree.  I would even venture to Suppose that Some Steps could be Successfully taken beforehand by those Merchants who might wish to trade with Guadeloupe, to be provided from thence with such licences that would absolutely Secure their property from the french cruizers; but the circumstance of the embargo, renders useless and idle any further Speculation on the Subject.
A Sloop, under American colours, from St: Thomas to Barbadoes; was, a few days ago carried in to Basselen, and condamned; She had it appears, been navigating between these islands for a considerable length of time, and was, no doubt, liable to a lawful condamnation, as her Captain did not even enter a protest, nor call upon me.
Several vessels from France having escaped the vigilance of the british cruizers, arrived here and though they brought Some provisions, it only Shews the Deficiency of the French commerce to Supply their colonies: provisions are raising every day, flour 40 Dars: pr Barrel, while colonial produce is so much abundant &  Sale, that it is but a doubt if the planters will apply themselves to the next crop.
The last occurences in Spain have Severed this island from the general Supply of Feed Flour corn &c. they used to receive from the Spanish Main: all french Subjects residing there have been arrested and even emissaries sent there with dispatches to the Several Governors and vice-Kings, have been thrown into prison loaded with Irons.
I had, some time ago, the honor to inform you that the island of Mariegalante a dependency of this government had been taken possession of by Some vessels of Admiral Cochrane’s Squadron.  It is now partly retaken, as about 200 French troops landed there and occupied the country, while the borough and battery remains yet in possession of the british.  With the most respectful consideration I remain, Sir, your most obedient very humble Servant

Ls: Formon

